NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            HALLIE D., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, J.D., Appellees.

                             No. 1 CA-JV 16-0006
                               FILED 7-21-2016


           Appeal from the Superior Court in Yavapai County
                        No. V1300JD820090003
                The Honorable Anna C. Young, Judge

                                  AFFIRMED


                                   COUNSEL

Law Office of Florence M. Bruemmer, P.C., Anthem
By Florence M. Bruemmer
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee
                           HALLIE D. v. DCS, J.D.
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Patricia K. Norris joined.


P O R T L E Y, Judge:

¶1            Hallie D. (“Mother”) appeals the order terminating her
parental rights to her child, J. For the following reasons, we affirm.

                 FACTS1 AND PROCEDURAL HISTORY

¶2           Mother and Levon B. (“Father”) are the biological parents of
J., who was born in 2006. Since 2006, Mother has had multiple encounters
with the Department of Child Safety2 (the “Department”). The Department
took J. from Mother in 2014 after she refused to cooperate with the
Department and clean her house, get rid of a rat and mouse infestation, seek
mental-health services, and help J. avoid chronic school absenteeism which
was causing her to test below her grade level.

¶3            The Department filed a dependency petition alleging Mother
was neglecting J. and her younger sibling3 due to her mental-health issues,
substance abuse, inability to properly parent, and an unsanitary home. The
juvenile court found the children dependent, and set the case plan for
family reunification. Mother, however, failed to participate in services or
change her behavior, and the case plan was changed to severance and
adoption.

¶4          The Department moved to terminate Mother’s parental
rights. Mother requested a “paper trial.” The juvenile court, as described


1 “We view the facts in the light most favorable to upholding the juvenile
court’s order.” Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7,
225 P.3d 604, 606 (App. 2010) (citation omitted).
2 The Department of Child Safety is the successor to the Arizona

Department of Economic Security for child welfare matters. We refer to
both as “the Department.” See 2014 Ariz. Sess. Laws, ch. 1, § 3 (2d Spec.
Sess.).
3 J.’s younger sister, T., was placed with her biological father.




                                       2
                           HALLIE D. v. DCS, J.D.
                            Decision of the Court

in a minute entry, reviewed Mother’s trial rights with her and found that
she knowingly, voluntarily, and intelligently waived her rights to a trial
under the Sixth Amendment to the United States Constitution.4 At the
adjudication, and after receiving Mother’s written statement, testimony
from the case manager and Father, and an unsworn statement by Mother,
the court terminated Mother’s parental rights to J.5 Mother appeals, and we
have jurisdiction pursuant to Arizona Revised Statutes (“A.R.S.”) sections
8-235(A), 12-120.21(A)(1), and -2101(A)(1).6

                                DISCUSSION

¶5           Mother argues the juvenile court erred in terminating her
parental rights on the basis of neglect, mental illness, and chronic drug
abuse. She also challenges the court’s best interests findings.

¶6            A juvenile court may terminate parental rights if the
Department proves any one of the statutory grounds for termination by
clear and convincing evidence, Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz.
445, 449, ¶ 12, 153 P.3d 1074, 1078 (App. 2007) (citation omitted), and
establishes that termination is in the best interests of the child by a
preponderance of the evidence, Ariz. Dep’t of Econ. Sec. v. Matthew L., 223
Ariz. 547, 549, ¶ 7, 225 P.3d 604, 606 (App. 2010) (citation omitted). See also
Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 3, 53 P.3d 203, 205
(App. 2002) (“If clear and convincing evidence supports any one of the
statutory grounds on which the juvenile court ordered severance, we need
not address claims pertaining to the other grounds.”) (citations omitted).

¶7            Because the juvenile court, as the trier of fact, “is in the best
position to weigh the evidence, observe the parties, judge the credibility of
witnesses, and make appropriate findings,” we will accept the court’s
findings of fact unless no reasonable evidence supports those findings, and
will only disturb its determination if it is unsupported by any relevant


4 The record on appeal did not contain the transcript of the rights waiver
proceeding. Mother, who was represented by counsel, was advised of her
trial rights and the court had to determine whether her waiver of those
rights was voluntary because a severance adjudication implicates a parent’s
constitutional right to the care, custody and control of their child. See
Maricopa Cty. Juv. Action No. JS-500274, 167 Ariz. 1, 5, 804 P.2d 730, 734
(1990).
5 Father’s parental rights to J. were also terminated. His appeal, however,

was dismissed.
6 We cite the current version of the statute unless otherwise noted.



                                       3
                           HALLIE D. v. DCS, J.D.
                            Decision of the Court

evidence from which a reasonable person could draw the same conclusion.
Id. at ¶ 4 (citation omitted); see Desiree S. v. Dep’t of Child Safety, 235 Ariz.
532, 534, ¶ 7, 334 P.3d 222, 224 (App. 2014); Mealey v. Arndt, 206 Ariz. 218,
221, ¶ 12, 76 P.3d 892, 895 (App. 2003).

I.      Mental Illness

¶8             A parent’s rights may be terminated on the basis of mental
illness if:

        [T]he parent is unable to discharge parental responsibilities
        because of mental illness . . . and there are reasonable grounds
        to believe that the condition will continue for a prolonged
        indeterminate period.

A.R.S. § 8-533(B)(3). If mental illness warrants severance, the Department
must demonstrate that it has made a reasonable effort to preserve the
family. Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 192, ¶ 33, 971
P.2d 1046, 1053 (App. 1999). The Department “is not required to provide
every conceivable service or to ensure that a parent participates in each
service it offers,” Maricopa Cty. Juv. Action No. JS-501904, 180 Ariz. 348, 353,
884 P.2d 234, 239 (App. 1994), but need only undertake rehabilitative
measures that have a reasonable prospect of success. Mary Ellen C., 193
Ariz. at 192, ¶ 34, 971 P.2d at 1053.

¶9            Here, the court found that the Department proved Mother
had a mental illness that precluded her from properly parenting J.; the
Department made reasonable efforts to address her mental illness issues in
an attempt reunify the family, but Mother did not participate; and her
inability to parent was going to continue into the indefinite future. First,
Mother was diagnosed, by a psychologist, with mental health issues;
namely, borderline personality disorder, borderline intellectual function,
post-traumatic stress disorder, and unresolved grief reaction.7 Second, the
Department provided Mother with reasonable services designed to address
and treat her mental health issues. Specifically, the Department provided
Mother with a psychological assessment, a substance-abuse assessment,
medical and dental services, family treatment court, behavioral health clinic
services with the West Yavapai Guidance Clinic, individual and family
counseling, medication monitoring, parenting classes, parent aide
supervised visits, and transportation services.


7Mother’s infant son, A., died in 2009, after a near-drowning incident that
occurred while visiting his biological father.


                                       4
                         HALLIE D. v. DCS, J.D.
                          Decision of the Court

¶10           Mother participated in the substance-abuse assessment, but
did not need treatment. She participated in the medical services,
supervised visits, and psychological assessment. After a psychiatric consult
associated with one of her hospitalizations, she was diagnosed with a pain
disorder, opiate dependency, and a benzodiazepine dependency, but
nevertheless refused to participate in the court-ordered family treatment
court. She frequently missed urinalysis tests, but when she did test, she
generally tested positive for opiates, benzodiazepines, barbiturates,8 and
THC, the active component in marijuana. See State v. Lucero, 207 Ariz. 301,
302-03, ¶ 4, 85 P.3d 1059, 1060-61 (App. 2004). And at the severance trial,
Mother admitted that she was still using marijuana, even though she
needed to maintain sobriety from all illegal substances.9

¶11           Mother also refused to participate in the recommended
mental health services at the West Yavapai Guidance Clinic, claiming that
it “hurts more than helps.” Despite several conversations with the case
manager about the importance of following through with her
recommended services, and being court ordered to participate in mental
health services, Mother indicated she had “no intention of following
through with mental health services;” she believed her medication was
already being appropriately managed by her primary care physician; and
she would not participate in counseling services with anyone who would
report her statements to the Department.

¶12            Mother’s probation officer10 also referred her to the West
Yavapai Guidance Clinic’s crisis line because she had suicidal and
homicidal ideations. The clinic recommended inpatient psychiatric
hospitalization, but Mother declined any treatment. She later denied the
crisis, and also denied use of marijuana, which was undermined by her
positive urinalysis results.

¶13          Moreover, the evidence supports the juvenile court’s finding
that further rehabilitative services would be futile. Mother failed to

8  Mother secured the medications during frequent visits to emergency
rooms for headaches, back pain, and other pain complaints, but her
physical symptoms were inconsistent with the alleged pain. Her actions
raised concerns about substance dependency and drug-seeking behavior.
9 In fact, Mother asked the case manager on several occasions to “overlook”

her continued marijuana use.
10 Prior to J.’s removal, Mother was placed on probation after pleading

guilty to solicitation to commit bribery of one of the Department’s child
safety workers in 2013.


                                     5
                           HALLIE D. v. DCS, J.D.
                            Decision of the Court

participate in the services offered to address her mental health issues and
continued to engage in inappropriate behavior. Russell Wagner, Ed.D., a
licensed psychologist, concluded that without professional intervention
and treatment, which she refused, Mother’s condition would continue for a
prolonged, indeterminate period of time and the child would be at risk of
neglect. Given the record, the juvenile court did not abuse its discretion by
finding that Mother’s mental illness prevented her from discharging her
parental responsibilities, and that her inability would continue for the
foreseeable future.

II.    Best Interests Determination

¶14            Termination of a parent’s right is in a child’s best interests if
the juvenile court finds the child would either benefit from the termination
or be harmed by continuing the parental relationship. Christina G. v. Ariz.
Dep’t of Econ. Sec., 227 Ariz. 231, 237-38, ¶ 26, 256 P.3d 628, 634-35 (App.
2011) (citation omitted). A court can consider whether “a current adoptive
plan exists for the child,” the child is adoptable, or an existing placement is
meeting the child’s needs. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz.
43, 50, ¶ 19, 83 P.3d 43, 50 (App. 2004) (citations omitted).

¶15             Here, the case manager testified that J. was adoptable, was
placed in a possible adoptive home that could meet her physical, social,
educational, medical, psychological and emotional needs, and that
adoption would give J. permanency and stability. Additionally, since her
removal, J. has attended school regularly and made significant progress.
Because the evidence supports the court’s finding that termination was in
J.’s best interests, we find no abuse of discretion.

                               CONCLUSION

¶16          For the foregoing reasons, we affirm the termination of
Mother’s parental rights to J.




                                   :AA



                                         6